Citation Nr: 0619186	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a chest disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from September 1945 to 
February 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in March 2005.  A 
transcript of the veteran's hearing has been associated with 
the record.

The case was remanded to the RO for additional development in 
March 2005.  It was returned to the Board for appellate 
consideration in June 2006.


FINDINGS OF FACT

1.  Residuals of a left ankle fracture are attributable to 
service.

2.  A chest disorder manifested by pain is related to herpes 
zoster in service.


CONCLUSION OF LAW

1.  Residuals of a left ankle fracture were incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A chest disorder was incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in August 2002 instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  The letter indicated that VA would make reasonable 
efforts to help the appellant obtain evidence supportive of 
his claim.  

VCAA letters dated in September 2004 and December 2005 
instructed the veteran regarding the evidence and information 
necessary to substantiate his claim.  The letter apprised the 
veteran of the evidence already of record and indicated what 
types of evidence he could submit in support of his claim.  
The veteran was told which evidence VA was responsible for 
obtaining and that VA would make reasonable efforts to obtain 
other properly identified evidence.  The veteran's claim was 
subsequently adjudicated, and a supplemental statement of the 
case was issued in March 2006.

In April 2006 the veteran indicated that he had no additional 
evidence to submit.

The Board concludes that VA has complied with the notice 
requirements of the VCAA and the implementing regulations in 
this case.  

In addition, pertinent service medical records and VA 
treatment records have been associated with the claims 
folders.  The veteran has been afforded VA examinations of 
his claimed disabilities.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

	Left Ankle Disorder

The veteran's service medical records are negative for any 
diagnosis or abnormal finding pertaining to the veteran's 
left ankle.  On discharge examination in January 1947, the 
veteran reported that he had broken his left leg in October 
1946.  No musculoskeletal defects were noted on physical 
examination.  

The post service records show no diagnosis or abnormal 
finding pertaining to the veteran's left ankle.  

At his hearing in March 2005, the veteran testified that he 
had broken his ankle when he was walking to work, while 
stationed in the Philippines.  He indicated that his job at 
the time was at the 5th General Hospital in the orthopedics 
department, and that he received treatment there as opposed 
to going to sick bay.  He stated that his ankle was casted 
for six weeks.  

On VA examination in January 2006, the veteran reported that 
while he was stationed in the Philippines in 1947, he stepped 
in a hole on the way to work and broke his left ankle.  He 
indicated that the ankle was casted and that he received no 
further treatment of the ankle after removal of the cast.  He 
complained of occasional episodes of left ankle pain, every 
two to four weeks.  The examiner noted that the veteran used 
a cane for ambulation, but the veteran stated that he used it 
not for his left ankle but for steadiness when walking.  He 
denied current pain in his left ankle or foot.  Physical 
examination of the veteran's left ankle revealed a normal 
appearance without swelling.  The examiner noted that the 
veteran had 100 percent normal pan free range of motion.  
There was no tenderness or swelling of the left ankle.  There 
was no palpable click, and no instability.  Alignment was 
normal, as was sensation.  X-rays of the left ankle revealed 
a well-healed, ancient fracture of the left lateral malleolus 
at the level of the joint line, with normal alignment.  The 
ankle mortise was well maintained, without osteoarthritis.  
X-rays of the left foot were normal.  The diagnoses were 
well-healed lateral malleolar fracture without neurologic 
mechanical deficit, and normal left foot.  The examiner again 
noted that the veteran's left ankle and foot were normal.  He 
acknowledged that the X-rays had shown a possible ancient 
fracture of the lateral malleolus, but indicated that the 
veteran's subjective complaints were not consistent with the 
normal examination and X-rays.  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is warranted for a 
left ankle disorder.  Based upon the report at times of 
separation and the veteran's testimony that he had injured 
the ankle during service, the Board accepts that there had 
been an in-service injury.  Furthermore, the Board is willing 
to accept that the current description of an ancient fracture 
relates to the veteran's in-service report of a fracture.  
38 C.F.R. § 3.303(b).  The record regarding the existence of 
disability due to the fracture is in conflict.  The veteran 
reports some pain and the VA examination appears to find a 
normal ankle.  Based upon the veteran's testimony and the 
findings on X-ray examination, the Board shall accept that 
there is some disability, albeit minimal.  Accordingly, 
service connection is granted.

Stated differently, in light of the recent X-ray finding, the 
in-service report of a fracture is confirmed and the Board 
believes the veteran that he has, in fact, some disability 
due to such fracture.

	Chest Disorder

Service medical records reflect that the veteran was treated 
for herpes zoster in June and July 1946.  On physical 
examination at discharge, the examiner noted that the veteran 
had suffered from herpes zoster.  

Post service medical records show that the veteran complained 
of chest pain on various occasions, and that the veteran 
carries such diagnoses as chronic obstructive pulmonary 
disease, angina, coronary artery diseases, and arterial 
sclerotic heart disease.  

On VA examination in January 2006, the examiner noted that 
the veteran had been hospitalized in June 1946 for herpes 
zoster.  He indicated that the herpes zoster affected mainly 
the veteran's abdomen and back, and that he was also treated 
during that time for carbuncles of the left lateral chest 
wall, as well as cellulitis.  The veteran claimed that he had 
experienced intermittent chest pain since that time.  
Examination of the veteran's chest revealed rare rhonchi.  
There was no tenderness on palpation of the chest wall.  The 
assessment was chest pressure and chest soreness of unclear 
etiology.  The examiner also noted a history of herpes zoster 
and cellulitis in service.  He concluded that it was at least 
as likely as not that the veteran's current chest disorder, 
manifested by chest pain, was related to service.  He 
explained that the veteran was treated in service for herpes 
zoster, and that such disease could have affected the 
thoracic nerves.  He indicated that intercostal affection by 
herpes zoster could result in chest discomfort and pressure 
for several years.  

Having resolved all doubt in favor of the veteran, the Board 
concludes that service connection for a chest disorder is 
warranted.  The veteran was treated for herpes zoster in 
service.  The January 2006 VA examiner concluded that the 
disease could have affected the thoracic nerves and result in 
chest discomfort and pressure.  He indicated that it was at 
least as likely as not that the chest symptoms were related 
to service.  Accordingly, service connection for a chest 
disorder is granted.

ORDER

Entitlement to service connection for a left ankle disorder, 
residual of a fracture, is granted.

Entitlement to service connection for a chest disorder is 
granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


